Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0357340 A1 to Kamiyama et al. (Kamiyama) and WO 2017/134917 A1 to Kaneda et al. (see US 2018/0314351 A1 as translation).
As to claim 1, Kamiyama discloses, in one embodiment, an electronic pen cartridge (Figs. 8B, Par. 123), configured to be mounted on a mounting part (332) disposed in a pen-shaped casing (2) (Figs. 8B, Par. 123), the electronic pen cartridge comprising: 
an electronic pen main unit that includes an interaction part (31) configured to perform transmission and reception of signals with a position detecting sensor (400) (Figs. 4, 11, Pars. 66-67); 
a mounting adapter (38 and 382) interposed between the electronic pen main unit (331) and the mounting part (332) (Fig. 8B, Par. 123), wherein 
the electronic pen main unit includes, at an end part of the electronic pen main unit (331) that is opposite to the tip part in an axial center direction (331 part near 381a) (Fig. 8B), a first coupling part (331 part receiving 381a) configured to connect the mounting adapter (38) to the electronic pen main unit (331)in the axial center direction (Fig. 8B, Par. 124), and 
the mounting adapter (38) includes: 
at a first end part of the mounting adapter in the axial center direction (part near 381a) (Fig. 8B), a second coupling part (381a-part inserted into 331) connected to the first coupling part (331 part which receives 381a) of the electronic pen main unit (Fig. 8B, Par. 124), 
an elastic component (382) that, in a connected state in which the second coupling part (381a-part inserted into 331) is connected to the first coupling part (part receiving 381a) of the electronic pen main unit (Fig. 8B, Par. 124), causes a force to act between the mounting adapter (38, 381) and the electronic pen main unit (331) (Figs. 8B, Par. 128), the elastic force being exerted to separate the mounting adapter (38, 381) from the electronic pen main unit (331) in the axial center direction (Figs. 8B, Par. 128).
Kamiyama does not expressly disclose the tip part configured to be capable of protruding outside from one opening part of the casing; the second coupling part configured to be detachably connectable to the first coupling part of the electronic pen main unit; and at a second end part of the mounting adapter in the axial center direction, a third coupling part connected to the mounting part of the casing.
Kaneda discloses the tip part (11) configured to be capable of protruding outside from one opening part of the casing (8CT) (Figs. A-5C, Par. 67); the second coupling part (e.g. projection fitted into recess of holding member 53c) configured to be detachably connectable to the first coupling part (53c) (Figs. 5A-5C, Pars. 67-68) of the electronic pen main unit (8) (Figs. 5A-5C, Pars. 67-68; see also Figs. 2A-2C, Par. 24); and at a second end part of the mounting adapter in the axial center direction, a third coupling part (8BK/9BK) connected to the mounting part of the casing (8CT) (Figs. 5A-5C, Pars. 67-68).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kamiyama with the teaching of Kaneda to provide an electronic pen the size of a ball point pen thereby provide an improved stylus that is convenient to use as suggested by Kaneda (Par. 6).
As to claims 13 and 16, see claim 1 rejection and motivation.
As to claim 2, Kamiyama as modified discloses the third coupling part of the mounting adapter is configured to be detachably connectable to the mounting part of the casing (8CT) (Figs. 5A-5C, Pars. 67-68).  It would have been obvious to one of ordinary skill in the art to have modified Kamiyama with the teaching of Kaneda to provide an electronic pen the size of a ball point pen thereby provide an improved stylus that is convenient to use as suggested by Kaneda (Par. 6).
As to claim 3, Kamiyama discloses the casing is a casing of a writing implement (Figs. 1A, 1B, 8B, Par. 34).  
As to claim 4, Kamiyama discloses a length of the electronic pen main unit in the axial center direction is set to a predetermined length (Par. 124), and a length of the mounting adapter in the axial center direction is changed according to the casing of the writing implement with the mounting adapter housed in the casing and mounted on the mounting part (Par. 124).  
As to claim 5, Kamiyama discloses the third coupling part (43a) of the mounting adapter has a configuration based on a configuration of the mounting part of the casing (332, 43) of the casing (2) of the writing implement (Fig. 1A, 1B, 8B, Pars. 38, 124) with the mounting adapter housed in the casing (2) and mounted on the mounting part (Fig. 1A, 1B, 8B, Pars. 38, 124).
As to claim 6, Kamiyama discloses the second coupling part (381a-part inserted into 331) of the mounting adapter (38) is provided at an end part of a rod-shaped component (381) (Fig. 1A, 1B, 8B, Par. 124), the elastic component (38) includes a coil spring (382) (Fig. 1A, 1B, 8B, Par. 124), and the coil spring (382) is disposed around the rod-shaped (381) component in a state of being elastically displaceable in an axial center direction of the rod- shaped component (Fig. 1A, 1B, 8B, Par. 124).  
As to claim 8, Kamiyama discloses the first coupling part (part receiving 381a) of the electronic pen main unit is connected to the second coupling part (381a-part inserted into 331) of the mounting adapter in a state of being displaceable to a side of the mounting adapter in the axial center direction (Fig. 8B, Par. 124) against the elastic force of the elastic component (382) (Fig. 8B, Par. 124), and the elastic component (382) of the mounting 36adapter plays a role of a shock absorber (Fig. 8B, Par. 124) when a shock pressure is applied to a side of the tip part of the electronic pen main unit (Fig. 8B, Par. 124) 
As to claim 9, Kamiyama discloses the electronic pen main unit includes a writing pressure detector (35A) that detects a pressure applied to the tip part of the electronic pen main unit in the axial center direction (Par. 51), and the elastic component (382) of the mounting adapter (38) is configured in such a manner as not to be elastically displaced within a range of the pressure in the axial center direction that is to be detected by the writing pressure detector (Fig. 8B, Pars. 124-125), and as to be elastically displaced when a pressure exceeding the range of the pressure in the axial center direction that is to be detected by the writing pressure detector is received (Fig. 8B, Par. 125).  
As to claim 17, see claim 9 rejection.
As to claim 11, Kamiyama discloses the interaction part (31) includes a resonant circuit including a coil (31) and a capacitor and performs transmission and reception of signals by making an electromagnetic coupling with the position detecting sensor (400) (Pars. 66, 91).  
As to claim 12, Kamiyama discloses the interaction part performs transmission and reception of signals by making a capacitive coupling with the position detecting sensor (400) (Pars. 66, 91).  
As to claim 14, Kamiyama discloses the electronic pen includes a knock mechanism (4) having the mounting part (43) (Figs. 1A-1B, Pars. 38-39), and the electronic pen cartridge is housed in the casing (Figs. 1A-1B, Pars. 38-39) through connection of the third coupling part (43a)of the mounting adapter of the electronic pen cartridge to the mounting part (43) of the knock mechanism (4) (Figs. 1A-1B, Pars. 38-39), and 38by the knock mechanism (4), the tip part of the electronic pen cartridge is allowed to be changed from a state of being housed inside the casing to a state of protruding outside from the one opening part of the casing (Figs. 1A-1B, Pars. 38-39).
As to claim 15, Kamiyama discloses the knock mechanism has a configuration that allows a plurality of cartridge-type refills to selectively protrude and retract from the one opening part of the casing (Fig. 5, Pars. 83-84), and the electronic pen cartridge is employed as at least one of the plurality of cartridge-type refills (Fig. 5, Pars. 83-84).

Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0357340 A1 to Kamiyama et al. (Kamiyama) and WO 2017/134917 A1 to Kaneda et al. (see US 2018/0314351 A1 as translation); in view of U.S. Patent Application Publication No. US. 2017/0308185 A1 to Eguchi. 
As to claim 7, Kamiyama does not expressly disclose the rod-shaped component includes a resin having elasticity that allows bending also in a direction intersecting the axial center direction.
Eguchi discloses the rod-shaped component includes a resin having elasticity that allows bending also in a direction intersecting the axial center direction (Fig. 11, Par. 99).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kamiyama with the teaching of Eguchi to have same permeability as a regular ballpoint pen core to thereby simplify manufacturing process as suggested by Eguchi (Par. 99).
As to claim 10, Kamiyama discloses the writing pressure detector detects the pressure applied to the tip part of the electronic pen main unit in the axial center direction as a capacitance based on the pressure (Par. 46).
Kamiyama does not expressly disclose the writing pressure detector has a micro-electro-mechanical system (MEMS) 
Eguchi discloses the writing pressure detector (150D) has a micro-electro-mechanical system (MEMS) (Par. 220).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kamiyama with the teaching of Eguchi to save space by using a very small sensor as suggested by Eguchi (Par. 220).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0357340 A1 to Kamiyama et al. (Kamiyama) and WO 2017/134917 A1 to Kaneda et al. (see US 2018/0314351 A1 as translation); in view of U.S. Patent Application Publication No. US. 2004/0155862 A1 to Higginson. 
Kamiyama as modified does not expressly disclose the second coupling part of the mounting adapter includes a first projection or a first hole, and the first coupling part of the electronic pen main unit includes a second hole or a second projection, the 7Application No. 17/408,186 Reply to Office Action Dated April 1, 2022 first projection configured to be detachably received in the second hole, or the second projection configured to be detachably received in the first hole.
Higginson discloses the second coupling part (12, 20) of the mounting adapter includes a first hole (30) (Fig. 15, Par. 42), and the first coupling part (18) of the electronic pen main unit includes a second projection (28) (Fig. 15, Par. 42), the second projection (28) configured to be detachably received in the first hole (30) (Fig. 15, Par. 42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kamiyama with the teaching Higginson to provide a secured retractable locking elements (Par. 42).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Kaneda and Higginson as necessitated by amendments.  Please see above for full basis of rejection as taught by Kamiyama in view of Kaneda and Higginson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0084614 A1 to Fukushima et al. teaches a stylus with a shock absorbing element is engaged with the other end in the axial direction of the ferrite core.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692